IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-30765
                           Summary Calendar



JOHN W. PATTON,

                                          Petitioner-Appellant,

versus

TEXAS DEP’T OF
CRIMINAL JUSTICE-ID;
STATE OF LOUISIANA;
RICHARD P. IEYOUB,
Attorney General, State
of Louisiana; ATTORNEY
GENERAL, STATE OF TEXAS,

                                          Respondents-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 97-CV-304-C
                         - - - - - - - - - -
                          February 27, 1998
Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     John Patton, Texas state prisoner #751103, 3BC-66, argues

that the district court erred in dismissing his 28 U.S.C. § 2254

application for lack of subject- matter jurisdiction.     Patton’s

motion to recuse has been construed as a motion to disqualify



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30765
                               -2-

Assistant District Attorney Terry Boudreaux from representing the

respondent on appeal and is DENIED.

     We have reviewed the record and the briefs of the parties

and affirm the dismissal of Patton’s habeas application for lack

of subject-matter jurisdiction substantially for the reasons

adopted by the district court.   See Patton v. Texas Dep’t of

Criminal Justice, No. 97-CV-304-C (E.D. La. June 25, 1997).

     AFFIRMED.